Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/570268 filled on 09/13/2019.
Claims 1-20 are currently pending and have been examined. 

Detailed Action

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 11-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. (US 2011/0161111 A1) in view of Felsher (US 2010/0241595 A1).

In claim 1, a data aggregation and process automation (DAPA) system, comprising: 
Dicks teaches:
an authentication module configured to initiate authenticated communication with a plurality of servers communicatively coupled to the DAPA system, the authentication module comprising an authentication storage having a plurality of authentication credentials and routing information for each of the plurality of servers, each of the plurality of servers associated with a different party, the plurality of servers comprising a healthcare provider server associated with a healthcare provider and a healthcare payer server associated with a healthcare payer (Para. 70, 82, and 169 wherein authenticating user access from different servers and formats is taught. Dicks does not teach wherein 
Dicks further teaches:
a monitoring module configured to monitor the provider server for a change-in-treatment event after receiving authenticated access to the provider server through the authentication module, and further configured to monitor the payer server for a change- in-authorization event after receiving authenticated access to the payer server through the authentication module, wherein the change-in-treatment event is the entry of one of a new medical procedure, a modified medical procedure, a new prescription, and a modified prescription in the provider server and results in the receipt of a treatment data object in a first server format utilized by the provider server (Para. 13 wherein a change in patient treatment is monitored), 
Dicks does not explicitly teach however Felsher teacher:
wherein the change-in-authorization event results in the receipt of an authorization data object in a second server format utilized by the payer server, and wherein the treatment data object identifies the healthcare payer and comprises a patient identity (Para. 8, 191, and 194); 
an intelligent automation module configured to: 
Dicks further teaches:
automatically identify the payer server using the treatment data object and the authentication storage in response to the receipt of the treatment data object by the monitoring module (Para. 55 and 80); , 

Dicks does not explicitly teach however Felsher teaches:
request a prior authorization determination from the payer server by submitting a request data object comprising at least the patient identity, wherein said request data object is in the second server format and is based on the treatment data object (Para. 97 wherein prior authorization requests m be initiated in the provider computes and exchanged over the information-exchange system is taught), and 
Felsher further teaches:
automatically submit an update data object to the provider server in response to the receipt of the authorization data object by the monitoring module, said update data object being in the first server format, based on the authorization data object, and indicating one of a grant of prior authorization and a denial of prior authorization (Para. 33); and 
Dicks further teaches:
a transformation module comprising a transformation storage having a plurality of data format schema comprising a first server format schema describing the first server format utilized by the provider server and a second server format schema describing the second server format utilized by the payer server, the transformation module configured to transform the treatment data object in the first server format into the request data object in the second server format, and further configured to transform the authorization data object in the second server format into the update data object in the first server format (Para. 169-171)


As per claim 4, Dicks etches the DAPA system of claim 1, wherein the DAPA system is executed within a containerized computing environment (Para. 53).

As per claim 5, Dicks teaches DAPA system of claim 1, wherein the authentication storage and the transformation storage exist within the same database (Fig. 2a).

As per claim 6, Dicks teaches the DAPA system of claim 1. Dicks does not explicitly teach however Felsher teaches, wherein the monitoring module is configured to monitor the provider server and the payer server using at least one of long polling, publication/subscription messaging, and periodic queries (Para. 181). The motivation to combine references is the same as seen in claim 1.



Claims 8, 1-16, and 19-20 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above. 

	Claim 2-3, 9-10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. (US 2011/0161111 A1) in view of Felsher (US 2010/0241595 A1) as applied to claims above, and further in view of Lin (US 2020/0020424 A1).

As per claim 2, Dicks in view of Felsher teach the DAPA system of claim 1. Dicks and Felsher do not explicitly Lin teach however wherein at least one of the provider server and the payer server is a peer on a permissioned blockchain network (abstract and Para. 9).
It would have been to one of ordinary skill in the art at the time of filing to combine the system and facility management of medical data using different formats that can be translated and communicated between servers as taught in Dicks with the communicating with insurance servers as taught in Felsher further with using the block chain to authenticate and communicate medical information as taught in Lin. The well-


As per claim 3, Lin teaches the DAPA system of claim 2. Lin does not explicitly teach wherein the intelligent automation module is further configured to invoke a smart contract within the permissioned blockchain network. However, the Examiner takes Official Notice that it is old and well known in the block chain to use to use smart contracts. Smart contracts are simply programs stored on a blockchain that run when predetermined conditions are met. They typically are used to automate the execution of an agreement so that all participants can be immediately certain of the outcome, without any intermediary's involvement or time loss. The common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  

To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.


Claims 9-10, 17 and 18 recite substantially similar limitations as seen in claims 2-3 and hence are rejected for similar rationale as noted above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686